DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Applicant’s election, see page 2 of the Remarks filed on November 2, 2021, of the following species for examination is acknowledged: (1) species A5 (comparing an increase or decrease in the content of extracellular vesicles derived from one or more bacterial genera, with the Acinetobacter genus as the subspecies of A5); and (2) species B5 (detecting a genus with the Acinetobacter genus as the subspecies of B5). 
	As noted by Applicant on pages 2 and 4 of the Remarks filed on November 2, 2021, the search will be extended if the generic claims are found to be allowable. 
Applicant traverses the species election requirement. In particular, Applicant first argues that the requirement to elect a species is improper because the special technical feature is not separate identification of specific bacteria as stated in the last Office action, but rather, identification of many microorganisms at once (i.e., metagenome analysis) and use of the bacteria-derived extracellular vesicle content to diagnose atopic dermatitis or provide information for said diagnosis (Remarks, pages 2-3). Applicant also argues that the dependent claims share a common technical feature in that the bacteria-derived extracellular vesicle content is correlated with the presence or absence of atopic dermatitis (Remarks, page 3). Lastly, Applicant argues that the Office has failed to provide evidence that the species identified in the 
These arguments have been fully considered, but they were not persuasive for the following reasons. First, although independent claims 1 and 12 require the use of the primers designed to amplify a large number of different bacterial nucleic acids that may be present in a sample, the dependent claims clearly encompass the detection of individual bacterial species and use of the presence/amount of such species for diagnosis of atopic dermatitis since they recite “comparing an increase or decrease in the content of extracellular vesicles derived from one or more bacteria selected from….” (see, e.g., each of claims 2-6, 9, 11, 20, and 22). Second, the dependent claims do not, in fact, share a common technical feature because different correlations  are used to diagnose atopic dermatitis or provide information for said diagnosis.  
Finally, Applicant’s argument on pages 3-4 of the Remarks was also unpersuasive. First, since the instant application is a national stage application filed under 35 U.S.C. 371, the guidance and standards set forth in MPEP 803 do not apply. Instead, the unity of invention framework is used. See MPEP 1893.03(d). Second, in contrast to Applicant’s argument, a specific reason as to why the species lack unity was provided in the last Office action. As discussed previously, the different ways of diagnosing atopic dermatitis or providing information for said diagnosis recited in the claims are different from another and constitute separate inventive concepts within the meaning of PCT Rule 13.1. The different species recited in the dependent claims include analysis of different groups of bacteria and using the resulting information to diagnose atopic dermatitis or provide information for said diagnosis. In other words, the different species encompass the use of different correlations to diagnose or provide information for the diagnosis of atopic dermatitis and are directed to separate inventive concepts 
Since Applicant’s arguments were not persuasive, the requirement is still considered proper and is made FINAL.
Claims 2-5, 10, 13-16, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 2, 2021.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The Information Disclosure Statement filed on December 6, 2019 has been considered.

Drawings
5.	The drawings filed on December 6, 2019 are acceptable. 

Specification
6.	The abstract is objected to because it is greater than 150 words in length and exceeds 15 lines of text. As discussed in MPEP 608.01(b), the abstract should be “as concise as the 
	The specification is also objected to because the sequence identifiers used in the table on page 29 do not comply with the format requirements set forth in 37 CFR 1.821(d). More specifically, “SEQ ID NO.” in the last column heading of the table must be replaced with “SEQ ID NO:”.

Claim Objections
7.	Claim 1 is objected to because of the following informalities. Replacing “a normal” in line 2 of step (c) with “the normal” is suggested to more clearly connect steps (a) and (c).
Claims 6, 9, 17, and 20 are objected to because of the following informalities. Replacing “process (c)” in line 1 of each claim with “step (c)” is suggested.
	Claims 7 and 18 are objected to because of the following informalities. Replacing “sample is blood or urine” in each claim with “samples are blood or urine” is suggested to maintain consistency with claims 1 and 12.
	Claims 11 and 20 are objected to because of the following informalities. Replacing “wherein process (c)” in line 1 of each claim with “wherein in step (c)” is suggested.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 7, 9, 11, 12, 17, 18, 20, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1 and 12
Claim 1 is drawn to a method for providing information for diagnosing atopic dermatitis. The method comprises the following steps: (i) extracting DNA from extracellular vesicles isolated from samples obtained from a normal individual and a subject individual; (ii) performing PCR on the extracted DNA using SEQ ID NO: 1 and SEQ ID NO: 2 as primers; (iii) sequencing the resulting PCR products; and (iv) comparing an increase or decrease in the content of bacteria-derived extracellular vesicles of the subject-derived sample with that of the normal individual derived-sample.
The comparing recited in step (c) of claim 1 is a judicial exception—specifically, an abstract idea since it is necessarily either a mathematical comparison or a mental comparison. As discussed in MPEP 2106.04(a), mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations) and mental processes (e.g., observations, judgements, opinions, and evaluations) are abstract ideas. Thus, claim 1 contains a judicial exception.
Claim 12 is drawn to a method for diagnosing atopic dermatitis and recites the same method steps as claim 1. As with claim 1, the comparing recited in step (c) of claim 12 is an abstract idea. 
This judicial exception in claims 1 and 12 is not integrated into a practical application because the additional steps and elements recited in the claim, considered alone or together, merely limit the claims to a particular technological environment or field of use. They also constitute insignificant extra-solution activity. MPEP 2106.05(g) and MPEP 2106.05(h) discuss insignificant extra-solution activity and limitations that merely limit a judicial exception to a particular field of use or technological environment, respectively, and each section lists several 
Furthermore, MPEP 2106.05(h) notes that the question of whether a limitation merely limits a claim to a particular field of use or technological environment “overlaps significantly” with the question of whether a limitation is merely insignificant extra-solution activity. In this case, as discussed above, the additional elements in the instant claims 1 and 12 correspond to activities (1) and (2) above. As such, they fail to integrate the judicial exception into a practical application. 
It is additionally noted that the additional elements in the claims do not reflect an improvement in the functioning of a computer or other technology or technical field, nor do they use the judicial exception to effect a particular treatment or prophylaxis for a particular disease or medical condition. The additional elements also do not require use of a particular machine, nor do they transform one material into another. As discussed in MPEP 2106.05 I.A., all of the foregoing are possible ways in which additional elements may integrate a judicial exception into 
Claims 1 and 12 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only routine and conventional elements are recited in combination with the judicial exception. More specifically, isolating extracellular vesicles was routine and conventional prior to the effective filing date of the claimed invention as evidenced by, for example, Kim et al. (Seminars in Cell & Developmental Biology 2015; 40: 97-104) at Table 1. See also Simpson et al. (Proteomics 2008; 8: 4083-4099) at Table 3. As well, methods for DNA extraction, PCR and sequencing, including of the 16S sequences targeted by the primers of SEQ ID NOs: 1 and 2, for microbiome analysis in a variety of sample types was routinely performed prior to the effective filing date of the claimed invention as evidenced by the following references: (1) Sandri et al. (BMC Veterinary Research 2017; 13: 65) at pages 3-5; (2) Shi et al. (Journal of Allergy and Clinical Immunology 2016; 138: 1233-1235 at pages 1233-1234); (3) Legatzki et al. (Current Allergy and Asthma Reports 2014; 14: 466) at pages 1-4); and (4) Lee et al. (Frontiers in Microbiology 2016; 7: 1489) at pages 2-3. Finally, the primers of SEQ ID NO: 1 and 2 were routinely used for universal amplification of bacterial 16S sequences prior to sequencing using a commercially available platform as evidenced by the following references: (1) Sandri et al. (BMC Veterinary Research 2017; 13: 65) at page 3; and (2) Lee et al. (Frontiers in Microbiology 2016; 7: 1489) at page 2.
Thus, claims 1 and 12 are directed to a judicial exception without significantly more.
Claims 6, 9, 17, and 20
Claims 6, 9, 17, and 20 depend from claim 1 or claim 12 and further limit the judicial exception by requiring analysis of particular types of bacteria. As such, these claims do not add 
Claims 7 and 18
Claims 7 and 18 depend from claim 1 or claim 12 and further limit the sample type to blood or urine. These claims are directed to patent-ineligible subject matter for the following reasons. First, the narrower requirement in claims 7 and 18 as to the sample type does not integrate the judicial exception into a practical application because it only further limits the particular field of use or technological environment in the manner discussed in MPEP 2106.05(g) and MPEP 2106.05(h). Second, extracellular vesicles, including bacteria-derived extracellular vesicles, were known to be present in a variety of samples including blood or urine samples. See, e.g., Kim et al. (Seminars in Cell & Developmental Biology 2015; 40: 97-104) at page 98. See also Simpson et al. (Proteomics 2008; 8: 4083-4099) at the abstract and Table 3. As noted above, bacterial-derived extracellular vesicles were known to contain DNA, and methods for extracting DNA were also known prior to the effective filing date of the claimed invention. These teachings, taken together, provide evidence to support the conclusion that the use of blood or urine samples as recited in claims 7 and 18 is no more than routine and conventional activity. 
Thus, claims 7 and 18 are directed to patent-ineligible subject matter.
Claims 11 and 22
 	Claims 11 and 22 depend from claims 1 and 12, respectively, and recite an additional judicial exception—the correlation between the presence of atopic dermatitis and a decreased amount of DNA from Acinetobacter in the extracellular vesicle sample obtained from the subject compared to the extracellular vesicle sample obtained from the normal individual. This judicial 
	The judicial exception is not integrated into a practical application for the reasons set forth above with respect to claims 1 and 12. As well, since claims 11 and 22 only set forth an additional judicial exception, they, like claims 1 and 12, only contain judicial exceptions in combination with routine and conventional elements. Thus, these claims are also directed to patent-ineligible subject matter.
In view of the foregoing, claims 1, 6, 7, 9, 11, 12, 17, 18, 20, and 22 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite because it is unclear as to how practicing the recited method steps results in a diagnosis of atopic dermatitis as recited in the preamble of the claim. The recited 
Applicant could address the rejection by amending the preamble such that it no longer states that the claim is a method for diagnosing atopic dermatitis. If this suggestion is taken, Applicant is cautioned against presenting a claim that is a substantial duplicate of claim 1 or its dependent claims. Alternatively, Applicant could incorporate the subject matter of claim 22 into claim 12. 
Claims 17, 18, and 20 are also indefinite since they depend from claim 12 and do not remedy the above indefiniteness issue.

Duplicate Claims 
10.	Applicant is advised that should claim 11 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Conclusion
11.	No claims are currently allowable. 
	Yang et al. (Allergy, Asthma & Immunology Research 2020; 12: 792-805), which is post-filing art, is cited as a reference of general interest for its teachings related to analysis of the microbiome in atopic dermatitis. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637